 1   NICOLAS MORGAN (SB# 166441)
     nicolasmorgan@paulhastings.com
 2   D. SCOTT CARLTON (SB# 239151)
     scottcarlton@paulhastings.com
 3   PAUL HASTINGS LLP
     515 South Flower Street
 4   Twenty-Fifth Floor
     Los Angeles, California 90071-2228
 5   Telephone: 1(213) 683-6000
     Facsimile: 1(213) 627-0705
 6
     Attorneys for Defendant
 7   HOWARD HIDESHIMA
 8
                                    UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12
     LOGAN HESSEFORT, individually and on
13   behalf of all others similarly situated,            LEAD CASE NO. 3:18-cv-00838-JST

14                     Plaintiff,                        NOTICE OF WITHDRAWAL AND
                                                         SUBSTITUTION OF COUNSEL FOR
15          vs.                                          DEFENDANT HOWARD HIDESHIMA;
                                                         [PROPOSED] ORDER
16   SUPER MICRO COMPUTER, INC.,
     CHARLES LIANG, HOWARD HIDESHIMA
17   and PERRY G. HAYES,

18                     Defendants.

19
            PLEASE TAKE NOTICE that Defendant Howard Hideshima has retained Paul Hastings
20
     LLP to substitute as counsel for Jones Day in the above-captioned matter.
21

22

23

24

25

26

27
28
                                                                      NOTICE OF WITHDRAWAL AND
                                                                     SUBSTITUTION OF COUNSEL FOR
     LEAD CASE NO. 3:18-cv-00838-JST                               DEFENDANT HOWARD HIDESHIMA;
                                                                                [PROPOSED] ORDER
 1          Withdrawing counsel for Howard Hideshima are:

 2                                STEPHEN D. HIBBARD (SB# 177865)
                                  sdhibbard@jonesday.com
 3                                JONES DAY
                                  555 California Street
 4                                Twenty-Sixth Floor
                                  San Francisco, CA 94104
 5                                Telephone: (415) 875-5809
                                  Fascimile: (415) 875-5700
 6
                                  JOHN C. TANG (SB# 212371)
 7                                jctang@jonesday .com
                                  JONES DAY
 8                                555 California Street
                                  Twenty-Sixth Floor
 9                                San Francisco, CA 94104
                                  Telephone: (415) 875-5892
10                                Facsimile: (414) 875-5700
11          Therefore, all pleadings, orders, and other notices should hereafter be served upon the

12   following, substituted counsel for Howard Hideshima:

13
                                  NICOLAS MORGAN (SB# 166441)
14                                nicolasmorgan@paulhastings.com
                                  PAUL HASTINGS LLP
15                                515 South Flower Street
                                  Twenty-Fifth Floor
16                                Los Angeles, CA 90071-2228
                                  Telephone: (213) 683-6000
17                                Facsimile: (213) 627-0705

18                                D. SCOTT CARLTON (SB# 239151)
                                  scottcarlton@paulhastings.com
19                                PAUL HASTINGS LLP
                                  515 South Flower Street
20                                Twenty-Fifth Floor
                                  Los Angeles, CA 90071-2228
21                                Telephone: (213) 683-6000
                                  Facsimile: (213) 627-0705
22
     The undersigned parties consent to the above withdrawal and substitution of counsel.
23

24   DATED: October 25, 2018                             HOWARD HIDESHIMA

25
                                                                 - ~~
                                                         By: --·~ -
                                                              HOWARD HIDE~endant
26

27

28
                                                                       NOTICE OF WITHDRAWAL AND
                                                                      SUBSTITUTION OF COUNSEL FOR
     LEAD CASE NO. 3:18-cv-00838-JST                 1              DEFENDANT HOWARD HIDESHIMA;
                                                                                 [PROPOSED] ORDER
 1   DATED: October 25, 2018                              JONES DAY
 2                                                        By:        /s/ Stephen D. Hibbard
                                                                     STEPHEN D. HIBBARD
 3

 4   DATED: October 25, 2018                              PAUL HASTINGS LLP
 5                                                        By:          /s/ D. Scott Carlton
                                                                      D. SCOTT CARLTON
 6

 7          I hereby attest that I obtained concurrence in the filing of this document from each of the
 8   other signatories on this e-filed document.
 9   DATED: October 25, 2018                              PAUL HASTINGS LLP
10                                                        By:          /s/ D. Scott Carlton
                                                                      D. SCOTT CARLTON
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                                       NOTICE OF WITHDRAWAL AND
                                                                      SUBSTITUTION OF COUNSEL FOR
     LEAD CASE NO. 3:18-cv-00838-JST                  2             DEFENDANT HOWARD HIDESHIMA;
                                                                                 [PROPOSED] ORDER
 1                                    PROPOSED ORDER
 2         The above withdrawal and substitution of counsel is approved and so ORDERED.
 3

 4   DATED: October ___,
                     29 2018
 5
                                                 THE HONORABLE JOHN S. TIGAR
 6                                               UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                                 NOTICE OF WITHDRAWAL AND
                                                                SUBSTITUTION OF COUNSEL FOR
     LEAD CASE NO. 3:18-cv-00838-JST            3             DEFENDANT HOWARD HIDESHIMA;
                                                                           [PROPOSED] ORDER
